DETAILED ACTION
This office action is in response to the correspondence filed on 01/10/2020. This has an earliest provisional application 62/839,832 filed 04/29/2019.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kube et al. (US Pub No. 2019/0342085 A1, referred to as Kube), in view of Cano Jimenez et al. (Spain Patent No. ES1225643U, referred to as Cano Jimenez).
Regarding claims 1 and 11, taking claim 1 as exemplary, Kube discloses,
1. An apparatus comprising:
…stores measurements of environmental conditions associated with a …(environmental treatment/condition) (Kube: [0003]; agriculture producers may want to provide verification of data that describes the nature of the product including its genetic profile, chemical composition, environmental conditions during growth, and so on. [0039]; information about the product including the source of  treatment) is queried using information available on the outside of the package such as the brand, product name, lot number and serial number, which may be encoded as a QR code or other machinereadable indicia to simplify data entry (environmental treatment/condition is stored in the package QR code).)
at least one identification sensor that detects and stores information that identifies an item undergoing …(environmental treatment/condition); and (Kube: [0042]; a package can include a physical item with a QR code (for identification) or other machine-readable indicia that can contain the package private key. The encoding may be done using a UV-only ink, so that a specialized sensor (sensor) /UV-light source is required in order to read the printed indicia. [0039]; information about the product including the source of origin, contaminant testing, genetic testing, chemical composition, supply chain integrity and environmental production data (environmental treatment) is queried using information available on the outside of the package such as the brand, product name, lot number and serial number, which may be encoded as a QR code or other machine readable indicia to simplify data entry (environmental treatment/condition is stored in the QR code).)
a plurality of block-chain members that maintain a blockchain of …(environmental treatment/condition) records, including a …(environmental treatment/condition) record generated from the detected measurements of environmental conditions associated with the …(environmental treatment/condition) and the detected information that identifies the item undergoing the …(environmental treatment/ condition). (Kube: [0003]; blockchain and cryptographic ledgers are used to track product information. For example, agriculture producers may want to provide verification of data that describes the nature of the product including its genetic profile, chemical composition, environmental conditions during growth, and so on. Organizations may want to collect track consumer and product data, such as identity management data and supply chain tracking data, for improved  treatment) is queried using information available on the outside of the package such as the brand, product name, lot number and serial number, which may be encoded as a QR code or other machinereadable indicia to simplify data entry (environmental treatment/condition is stored in the QR code that also identifies the product).)
Kube does not explicitly disclose, however Cano Jimenez teaches,
at least one treatment sensor that detects and stores measurements of environmental conditions associated with a  phytosanitary treatment; (Cano Jimenez: Abstract; detailed information on the phytosanitary and hydrological needs of a crop is detected and collected by sensors located in the field, and by RFID technology and are stored in the cloud server.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Cano Jimenez of into the teachings of Kube with a motivation to reduce both the water consumption and the amount of fertilizers needed for an intensive and super-intensive agricultural crop and also to detect the optimum point of ripeness for the collection of the agricultural product, in such a way that a farmer have at all times detailed information on phytosanitary and water needs and can obtain the highest yield from the harvest by tracking these information in virtual servers or cloud servers (Cano Jimenez abstract and OBJECT OF THE INVENTION).



Regarding claim 2, the combination of Kube and Cano Jimenez discloses, 
2. The apparatus of claim 1 
Kube discloses, 
wherein the blockchain members use private key encryption and a digital signature for primary authentication. (Kube: [0030], [0042]; signature and public/private key can be used for authentication.)


Regarding claims 3 and 13, taking claim 3 as exemplary, the combination of Kube and Cano Jimenez discloses, 
3. The apparatus of claim 1 
Kube does not explicitly disclose, however Cano Jimenez teaches,
wherein the treatment sensor associates a timestamp with each stored measurement. (Cano Jimenez: OBJECT OF THE INVENTION; a farmer have at all times detailed information on phytosanitary and water needs and can obtain the highest yield from the harvest by tracking these information in virtual servers or cloud servers (time must be captured).)
The same motivation that was utilized for combining Kube and Cano Jimenez as set forth in claim 1 is equally applicable to claim 3.


Regarding claims 4 and 14, taking claim 4 as exemplary, the combination of Kube and Cano Jimenez discloses, 
4. The apparatus of claim 1 
Kube does not explicitly disclose, however Cano Jimenez teaches,
wherein the treatment sensor associates a geolocation with each stored measurement. (Cano Jimenez: DESCRIPTION OF THE INVENTION, 7th para) the collection of data through which it is possible to 
The same motivation that was utilized for combining Kube and Cano Jimenez as set forth in claim 1 is equally applicable to claim 4.


Regarding claims 5 and 15, taking claim 5 as exemplary, the combination of Kube and Cano Jimenez discloses, 
5. The apparatus of claim 1 
Kube does not explicitly disclose, however Cano Jimenez teaches,
wherein the identification sensor associates a timestamp with the information that identifies the item undergoing the phytosanitary treatment. (Cano Jimenez: OBJECT OF THE INVENTION; a farmer have at all times detailed information on phytosanitary and water needs and can obtain the highest yield from the harvest by tracking these information in virtual servers or cloud servers (time must be captured). DESCRIPTION OF THE INVENTION, 8th para; the data acquisition is done from a harvester that sends the collected data wirelessly to the server in the cloud. To do this, at least one crop line and trailer have RFID tags or "tags"; and at least one harvester and an oil mill at its entrance, have RFID readers (data can be associated to a crop line that is identified by RFID tags).)
The same motivation that was utilized for combining Kube and Cano Jimenez as set forth in claim 1 is equally applicable to claim 5.

Regarding claims 6 and 16, taking claim 6 as exemplary, the combination of Kube and Cano Jimenez discloses, 
6. The apparatus of claim 1 
Cano Jimenez teaches,
wherein the identification sensor associates a geolocation with the information that identifies the item undergoing the phytosanitary treatment. (Cano Jimenez: DESCRIPTION OF THE INVENTION, 7th para; the collection of data through which it is possible to obtain a traceability between the quality of the product collected and the location of the crop line where this product is located, is carried out by means of RFID technology (data associated with a crop line is identified and located).)
The same motivation that was utilized for combining Kube and Cano Jimenez as set forth in claim 1 is equally applicable to claim 6.

Allowable Subject Matter
Claims 7-10, 12, and 17-20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Although prior arts Kube and Cano Jimenez above disclose all the limitations of the prior claims (see rejections above), none of the prior arts of record alone or in combination discloses using private key encryption and a digital signature for primary authentication of the detected measurements of environmental conditions associated with the phytosanitary treatment and the detected information that identifies the item undergoing the phytosanitary treatment or the treatment sensor and the identification sensor use private key encryption to send a digital signature and encrypted, timestamped, geolocation-stamped information that identifies the item undergoing the phytosanitary treatment and the measurements of environmental conditions associated with the phytosanitary treatment, and wherein the members use the digital signature for primary authentication as described in the claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of traceability of agricultural or other products.
US 20210233091 A1		US-PGPUB	WOO; Kang Wei
CN 107909526 A		DERWENT	YAN J
US 20200311666 A1		US-PGPUB	GRAY; Douglas Bradley et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/KA SHAN CHOY/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435